Citation Nr: 1041365	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 1993, 
for service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 percent 
for otitis media on an extraschedular basis.

(The issue of whether a February 1979 decision of the Board of 
Veterans' Appeals (Board), which denied entitlement to service 
connection for anxiety neurosis, characterized as nervousness, 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE) is the subject of another decision of 
the Board.)


REPRESENTATION

Appellant represented by:	David N. Greer, Attorney



HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from June 1951 to May 1953.

In a July 2007 decision, the Board denied the issues set forth on 
the cover page of this decision.  The Veteran entered a timely 
appeal to the United States Court of Veterans Appeals (Court).  
By a Memorandum Decision, dated in January 2010, the Court 
vacated the Board's July 2007 decision and remanded the case to 
the Board for readjudication, holding that the Board failed to 
provide adequate reasons or bases regarding whether the Veteran 
was entitled to an effective date one year earlier than July 13, 
1993, for service connection for PTSD pursuant to 38 C.F.R. 
§ 3.114(a); and whether an extraschedular rating is warranted for 
service-connected otitis media pursuant to 38 C.F.R. § 3.321. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of entitlement to a disability rating in excess of 10 
percent for otitis media is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 




FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD 
was received on July 13, 1993.

2.  Service connection was established for PTSD, effective July 
13, 1993, the date the claim was received.  

3.  Medical evidence in the claims file as early as 1977 reflects 
that the Veteran has suffered from a psychiatric disorder due to 
traumatic events in service.


CONCLUSION OF LAW

The criteria for the award of an effective date of July 13, 1992, 
for the grant of service connection for PTSD have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114(a), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of disability compensation to a 
veteran will be the day following separation from active service 
or date entitlement arose if the claim is received within one 
year of separation from active service; otherwise, it will be the 
date of receipt of claim, or the date when entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Service connection has been granted for PTSD, a recognition that 
this disability is indeed related to the Veteran's military 
service.  Since the Veteran did not file a claim for service 
connection for PTSD within one year of his release from military 
service, the effective date of the grant of service connection 
usually cannot be earlier than the date of receipt of the 
Veteran's claim.

However, section 5110(g) of title 38, United States Code, 
authorizes an exception that the effective date of an award of, 
or increase in, compensation "pursuant to any Act or 
administrative issue . . . shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date of 
the Act or administrative issue."  The statute provides that in 
no event shall such award or increase be retroactive for more 
than one year.  The implementing regulation, 38 C.F.R. § 3.114 
(Change of law or VA issue) provides that if a claim is reviewed 
at the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be authorized 
for a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a).

That regulation further states that a claimant may not receive 
retroactive payment based on a liberalizing VA issue unless the 
evidence establishes that "the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement."  38 C.F.R. § 
3.114(a).

In a precedential opinion, VA's General Counsel concluded that 
the addition of PTSD to the Rating Schedule, Diagnostic Code 
9411, effective from April 11, 1980, was a liberalizing VA 
issuance for purposes of 38 C.F.R. 3.114(a).  In this 
precedential opinion, VA General Counsel stated in pertinent 
part:

. . . though the addition of [Diagnostic 
Code] 9411 may be considered a liberalizing 
issuance, a retroactive effective date 
cannot be assigned unless evidence 
establishes that the veteran had developed 
PTSD as of April 11, 1980, and that the 
disability continued up to the date that 
the claim for compensation was filed.

VAOPGCPREC 26-97 (July 16, 1997).

Since the Veteran's claim for benefits was filed more than one 
year after the issuance of the liberalizing VA issue, the 
evidence of record must "show that the claimant met all 
eligibility criteria for the liberalized benefit on the effective 
date of the liberalizing law or VA issue and that such 
eligibility existed continuously from that date to the date of 
claim or administrative determination of entitlement."  38 
C.F.R. § 3.114(a).  The Veteran would be entitled to an earlier 
effective date of one year prior to the date of claim, July 13, 
1992, (but not earlier) if the Board determines that he had PTSD 
on April 11, 1980, the date of the applicable administrative 
issue, and he continuously suffered from PTSD until he filed his 
claim on July 13, 1993.

The appellant maintains that he has suffered from psychiatric 
symptoms since his release from service as a result of the 
traumatic experiences he endured during such service.  Thus, he 
contends, in effect, that he had suffered from PTSD for many 
years prior to the liberalizing VA issue and that he has 
continued to suffer from PTSD until the date of his claim in July 
13, 1993.  The Veteran's original claim for VA compensation for 
an anxiety disorder was received in 1977.  A VA neuropsychiatrist 
on April 22, 1977, diagnosed anxiety neurosis secondary to 
inservice trauma.  

The Veteran requested service connection for PTSD on July 13, 
1993.  Service connection was established for PTSD, effective 
from July 13, 1993.  Although the Veteran never requested service 
connection for PTSD prior to July 13, 1993, he has essentially 
stated that, since 1977 he has a psychiatric disorder due to 
inservice traumatic events.  A VA physician essentially diagnosed 
such a condition in 1977.  

The Board finds that he had a psychiatric disorder due to 
inservice traumatic events on April 11, 1980;  PTSD was not a 
disability listed in the Rating Schedule prior to that date;  and 
he continuously suffered from such psychiatric disorder until he 
filed his claim on July 13, 1993.  Thus, service connection for 
PTSD is warranted for a period of one year prior to the date of 
receipt of the claim received on July 13, 1993, but no earlier.





ORDER

Entitlement to an effective date of July 13, 1992, but no 
earlier, for a grant of service connection for PTSD is granted.


REMAND

There is evidence to suggest that the effect of the Veteran's 
service-connected otitis media and symptomatology related thereto 
is sufficient to warrant referral for extra-schedular 
consideration per 38 C.F.R. § 3.321(b)(1).  For example, the 
Veteran is in receipt of Social Security Administration (SSA) 
disability benefits due to an ear disability and dizzy spells; 
and several physicians and employers noted that he was unable to 
work due to an ear disability and dizzy spells as early as the 
1970's.  

Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  By regulation, an 
extraschedular rating may be considered when a case presents "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).

Before a finding may be made that entitlement to submission of 
the Veteran's claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for extraschedular 
consideration is warranted, there must be a showing of marked 
interference with employment, or an inability to secure or follow 
a substantially gainful occupation by reason of service-connected 
disability.

The Veteran should be afforded a VA examination to assess whether 
his service-connected otitis media constitutes marked 
interference with employment, or affects his ability to secure or 
follow a substantially gainful occupation.  

The RO should then refer the case for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a an appropriate 
ear examination to determine the current 
severity of his service-connected otitis 
media.  The claims folder must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review was completed.  All indicated tests 
should be performed and the findings reported 
in detail.  Following a review of the record 
and an examination of the Veteran:

The examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or more) 
that the Veteran's service-connected otitis 
media causes marked interference with his 
employment beyond that anticipated by a 
schedular evaluation of 10 percent.  Any 
opinion should be accompanied by an 
explanation regarding how the Veteran's 
service-connected disability causes marked 
interference with employment or an inability 
to follow substantially gainful employment.  
The examiner should address and discuss the 
SSA decision and opinions of record that the 
Veteran is unable to work due to an ear 
disability.  

2.  Refer the Veteran's claim to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).

3.  Then readjudicate the claim to include 
consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  The Veteran 
and his attorney should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


